





















STOCK PURCHASE AGREEMENT


AMONG


TITAN GLOBAL HOLDINGS, INC.,


CRESCENT FUELS, INC.


AND


PHILLIP NEAR








Dated: Effective 12:01 a.m., October 1, 2008





--------------------------------------------------------------------------------







STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT is made effective as of 12:01 a.m., October 1,
2008 (the “Agreement”), among Titan Global Holdings, Inc., a corporation
existing under the laws of Utah (the “Purchaser”), Crescent Fuels, Inc. (the
“Company” of “CFI”) and Phillip Near (the “Seller”), a shareholder in the
Company.
 
W I T N E S S E T H:
 
WHEREAS, the Seller owns an aggregate of 5,244 shares of common stock, $0.01 par
value, of the Company (the “Shares”) which Shares constitute 52.44% of the
issued and outstanding shares of the common stock of the Company; and
 
WHEREAS, the Seller desires to sell to Purchaser, and the Purchaser desires to
purchase from the Seller, the Shares for the purchase price and upon the terms
and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I
 
SALE AND PURCHASE OF SHARES
 
1.1 Sale and Purchase of Shares. Effective as of 12:01 a.m., October 1, 2008
(the “Effective Time”) and upon the terms and subject to the conditions
contained herein, on the closing date of the transactions contemplated herein
(the “Closing Date”), the Seller shall sell, assign, transfer, convey and
deliver to the Purchaser, and the Purchaser shall purchase from the Seller, all
Shares of the Company owned by the Seller (the “Closing”).
 
ARTICLE II
 
PURCHASE PRICE AND OTHER CONSIDERATION
 
2.1 Purchase Price. The purchase price for the common stock shall be an
aggregate of $980,244, consisting of (i) $1.00 in cash per share ($5,244 in the
aggregate), plus 325,000 shares of the common stock of Purchaser, which
Purchaser values at $975,000 ($3.00 per share), together with the additional
consideration set forth in Section 2.2, below.


2.2 Additional Consideration. As additional consideration for the Shares,
Purchaser agrees to pay, perform and cause the following:

 
(a)
Seller shall be released and discharged from liability with respect to that
certain Note Receivable of the Company in the amount of $1,357,228.71, which
Note was previously issued and from time to time amended, restated and reissued
in connection with Seller’s acquisition of the Shares;


--------------------------------------------------------------------------------








 
(b)
Purchaser shall acquire and/or cause Greystone Business Credit to acquire from M
& I Marshall & Ilsley Bank (“M&I Bank”) all of the indebtedness owed by the
Company’s subsidiaries, Crescent Oil Company, Inc. and Crescent Stores, Inc.
(save and except a certain equipment lease due M & I Equipment Finance which
shall remain due and owing). Seller’s personal guarantee of such indebtedness
shall be modified as provided in (c), below, and all suits, claims and causes of
action whatsoever in favor of said Bank arising from, or in any way relating to
such indebtedness, shall be deemed as of closing released and discharged as
against Seller and as against the officers, directors, stockholders and
employees of the Company and its subsidiaries. If such indebtedness is acquired
by Greystone Business Credit, Purchaser shall cause Greystone to issue written
confirmation of the modification, release and discharge of the obligations set
forth herein. The foregoing notwithstanding, Purchaser may arrange interim or
bridge financing through M&I Bank, partial or complete, in which event Seller’s
personal guarantee shall be reduced to the amount of the interim or bridge
financing provided to Purchaser (and Crescent Oil Company, Inc. and Crescent
Stores, Inc.) by M & I Bank in accordance with loan purchase and financing
agreement between Purchaser and M & I Bank. At such time, and to the extent,
Purchaser secures financing through Greystone Business Credit, the guarantee
provisions of subparagraph (c), below, shall become applicable but with Seller’s
personal guarantee amount reduced dollar for dollar for any continuing debt
obligations due M & I Bank for which Seller has continuing personal liability
until such time as the obligations due M & I Bank are paid and discharged.




 
(c)
Seller’s personal guarantee of the Bank indebtedness to be acquired pursuant to
(c), above, shall be modified and reduced to the maximum sum of $16,000,000, and
shall be further reduced dollar for dollar for, and with respect to, each of the
following economic benefits to be derived (directly or indirectly) by Purchaser
from future business events, to wit:



(i) Receipt by Crescent Oil Company, Inc. of $6,675,000 in MSA Cash Out  and up
front BIP payments from ConocoPhillips;
(ii) Receipt by Crescent Oil Company, Inc. of any other upfront incentive
 payments from branded oil company suppliers including those planned for  the
Wichita market development program;

 
(iii)
Receipt of Appalachian Oil Company of upfront incentive payments from branded
oil company suppliers;

 
(iv)
EBITDA (“Earnings Before Interest Taxes Depreciation and Amortization” computed
in accordance with generally accepted accounting principles, consistently
applied) of Crescent Oil Company, Inc., but excluding from EBITDA the effects of
the items set forth in (c)(i) and (c)(ii), above; and/or,

 
(v)
Payments, from whatever source, in permanent reduction of the guaranteed
indebtedness.


2

--------------------------------------------------------------------------------







until such time as the maximum sum of the personal guarantee is reduced to zero.
Purchaser shall procure the written consent of Greystone Business Credit to this
arrangement for reduction of the personal guarantee, pursuant to which the
reduction shall be contingent upon Greystone’s receipt in debt reduction (or in
reduction of required credit advances) of the items described in (c)(i) and
(c)(ii) above, all as may be more fully provided by the instrument pursuant to
which Greystone’s consent is granted. In the event the holder of the Seller’s
personal guarantee should demand payment thereunder by reason of Purchaser’s
default in payment or performance of its obligations, Seller shall have and be
entitled to exercise all rights of subrogation and indemnification as against
Purchaser as are available under the common law.

 
(d)
Purchaser shall enter into, perform and simultaneously close at Closing a Stock
Purchase Agreement with the owners of all remaining issued and outstanding
shares of the capital stock of the Company, upon such terms and conditions as
may be mutually satisfactory.




 
(e)
Purchaser, the Company, and each subsidiary of the Company, shall be deemed at
Closing to have released and discharged Seller in his capacity as a director,
officer, stockholder and employee of the Company and its subsidiaries as to any
and all suits, claims and causes of action whatsoever arising from or any way
relating to Seller’s prior service in those offices and capacities. Provided,
however, if it shall be determined that the Company or its subsidiaries shall
have suffered any damages by any “bad acts” (theft, misappropriation or
fraudulent representation adversely affecting the financial condition of the
Company) then the foregoing release shall not be operative with respect to such
bad acts and resulting damages. It is specifically agreed that “bad acts” shall
not include: (i) any matter disclosed to Purchaser in the Related Party Table
appearing at Subfolder I.21 at ftp://tgh:crescent@crescentoil.com (the
“Datasite”); (ii) Compensation, bonuses or benefits previously paid by the
Company or its subsidiaries; or (iii) Seller’s personal use of Company
apartments, vehicles or services of employees.




 
(f)
Purchaser, the Company, and each subsidiary of the Company shall be deemed at
Closing to have released and discharged each director, officer, stockholder and
employee (other than Near, whose release and continuing liability is as set
forth in (e), above) from any and all suits, claims or causes of action
whatsoever arising from or relating to such persons prior services in those
capacities.




 
(g)
The corporate indemnification policies of the Company and the subsidiaries as
set forth in the Articles of Incorporation and/or Operating Agreements and
Bylaws shall remain in full force and effect with respect to matters arising or
relating to periods of time preceding the Closing.




 
(h)
Purchaser and the Company shall in good faith attempt to secure release of all
of Seller’s personal guarantees for corporate debts and obligations on or before
9/30/11, except with respect to the guaranteed indebtedness due Greystone
Business Credit, the reduction of Seller’s liability upon personal guarantee
shall proceed in accordance with 2.2(c), above.




 
(i)
At or before Closing, Seller and Purchaser shall cause settlement of the
informal retirement plan program between Partners Plus, Inc. and employee Debbie
Rash by payment of the sum of $15,000.


3

--------------------------------------------------------------------------------








 
(j)
On or before 9/30/09, Seller and Purchaser shall cause the Company to acquire
the outstanding membership interests in CBC Realty, LLC held by certain key
employees of the Company for the amounts stated as follows: Jerry Davidson
($17,000); Debbie Rash ($10,500); and Ted Bogle ($10,500). Further the Company
shall assume and cause such employees to be released from liability on mortgage
indebtedness due from CBC Realty, LLC with respect to the real estate at 1401 W.
11th Street, Coffeyville, Kansas.




 
(k)
In the event Purchaser elects to change or replace the Company’s Health
Insurance Plan, any waiting period applicable to existing employees shall be
waived by the insurer. In the event Purchaser elects to terminate, change or
consolidate the Company’s 401K Plan, existing employees shall be credited for
prior years of service and for hours of service in the current year, and
employee contributions shall be deemed 100% vested.




 
(l)
Seller has disclosed to Purchaser the existence of certain related party
transactions or relationships, including Seller’s participation in Landco
Holdings, Allison G. Enterprises and the real estate holdings of Sharper Images.
The parties shall negotiate in good faith for Purchaser’s acquisition of
Seller’s interest in such business so as to eliminate any business conflict. In
the event the parties are unable to reach agreement for such acquisition within
60 days after Closing, such related party contracts and obligations shall be
either continued on their existing terms or terminated at Purchaser’s option.



ARTICLE III
CLOSING AND TERMINATION
 
3.1 Closing Date. Subject to the satisfaction of the conditions set forth in
Sections 7.1 and 7.2 hereof (or the waiver thereof by the party entitled to
waive that condition), the Closing of the sale and purchase of the Shares
provided for in Section 1.1 hereof (the "Closing") shall take place at 116 W.
Myrtle, Independence, Kansas (or at such other place as the parties may
designate in writing) on such date as the Seller and the Purchaser may
designate.
 
3.2 Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:
 

 
(a)
At the election of the Seller or the Purchaser on or after October 31, 2008, if
the Closing shall not have occurred by the close of business on such date,
provided that the terminating party is not in default of any of its obligations
hereunder;

 
(b) by mutual written consent of the Seller and the Purchaser; or
 

 
(c)
by the Seller or the Purchaser if there shall be in effect a final nonappealable
order of a governmental body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
it being agreed that the parties hereto shall promptly appeal any adverse
determination which is not nonappealable (and pursue such appeal with reasonable
diligence).

 

4

--------------------------------------------------------------------------------





 
3.3 Procedure Upon Termination. In the event of termination and abandonment by
the Purchaser or the Seller, or both, pursuant to Section 3.2 hereof, written
notice thereof shall forthwith be given to the other party or parties, and this
Agreement shall terminate, and the purchase of the Shares hereunder shall be
abandoned, without further action by the Purchaser or the Seller. If this
Agreement is terminated as provided herein, each party shall redeliver all
documents, work papers and other material of any other party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the party furnishing the same.
 
3.4 Effect of Termination. In the event that this Agreement is validly
terminated as provided herein, then each of the parties shall be relieved of
their duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to the Purchaser,
the Company or the Seller; provided, further, however, that nothing in this
Section 3.4 shall relieve the Purchaser or the Seller of any liability for a
breach of this Agreement.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
When used in this Article IV, any representation given with respect to the
Company shall be a representation with respect to the Company and its
subsidiaries. The Seller hereby represents and warrants to the Purchaser that:
 
4.1 Organization and Good Standing of the Company. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation in Schedule 4.6. The Company is not presently
required to be qualified to transact business in any other jurisdiction where
the failure to so qualify would have an adverse effect on the business of the
Company.


4.2 Authority.



 
(a)
The Company presently has full power and authority (corporate and otherwise) to
carry on its business and has all permits and licenses that are necessary to the
conduct of its business or to the ownership, lease or operation of its
properties and assets, except where the failure to have such permits and
licenses would not have a material adverse effect on the Company’s business or
operations (“Material Adverse Effect”).




 
(b)
The execution of this Agreement and the delivery hereof to the Purchaser and the
sale contemplated herein have been, or will be prior to Closing, duly authorized
by the CFI’s Board of Directors and by CFI’s stockholders having full power and
authority to authorize such actions.


5

--------------------------------------------------------------------------------








 
(c)
Subject to any consents required under Section 4.7 below, the Seller and the
Company have the full legal right, power and authority to execute, deliver and
carry out the terms and provisions of this Agreement; and this Agreement has
been duly and validly executed and delivered on behalf of Seller and the Company
and constitutes a valid and binding obligation of the Seller and the Company
enforceable in accordance with its terms.




 
(d)
Except as set forth in Section 4.2, neither the execution and delivery of this
Agreement, the consummation of the transactions herein contemplated, nor
compliance with the terms of this Agreement will violate, conflict with, result
in a breach of, or constitute a default under any statute, regulation,
indenture, mortgage, loan agreement, or other agreement or instrument to which
the Company or the Seller is a party or by which it or any of them is bound, any
charter, regulation, or bylaw provision of the Company, or any decree, order, or
rule of any court or governmental authority or arbitrator that is binding on the
Company or the Seller in any way, except where such would not have a Material
Adverse Effect, except potential for breach of covenant is asserted by Wells
Fargo with respect to real estate mortgage loan, and except any covenants as may
be contained in the M & I Bank Loan documents.



4.3 Shares.



 
(a)
The Company’s authorized and issued capital stock consists of: (i) 10,000 shares
of Common Stock, $1.00 par value per share, of which 5,244 shares have been
issued to the Seller; and (ii) 1,250 preferred shares, par value of $1,000
shares. All of the Shares are duly authorized, validly issued, fully paid and
non-assessable.




 
(b)
The Seller is the lawful record and beneficial owner of all the Shares, free and
clear of any liens, pledges, encumbrances, charges, claims or restrictions of
any kind, except as set forth in Section 4.3, and have, or will have on the
Closing Date, the absolute, unilateral right, power, authority and capacity to
enter into and perform this Agreement without any other or further
authorization, action or proceeding, except as specified herein.




 
(c)
There are no authorized or outstanding subscriptions, options, warrants, calls,
contracts, demands, commitments, convertible securities or other agreements or
arrangements of any character or nature whatever under which any Seller or the
Company are or may become obligated to issue, assign or transfer any shares of
capital stock of the Company, except: (i) share purchase option in favor of
Johnson Enterprises of Kansas, LLC; and (ii) conversion privilege of the holders
of the preferred shares. Upon the delivery to Purchaser on the Closing Date of
the certificate(s) representing the Shares, Purchaser will have good, legal,
valid, marketable and indefeasible title to the Shares, free and clear of any
liens, pledges, encumbrances, charges, agreements, options, claims or other
arrangements or restrictions of any kind.


6

--------------------------------------------------------------------------------







4.4 Basic Corporate Records. The copies of the Articles of Incorporation of the
Company certified by the Secretary of State or other authorized official of the
jurisdiction of incorporation), and the Bylaws of the Company (certified as of
the date of this Agreement as true, correct and complete by the Company’s
secretary or assistant secretary), all of which have been delivered to the
Purchaser, are true, correct and complete as of the date of this Agreement.


4.5 Minute Books. The minute books of the Company, which shall be exhibited to
the Purchaser between the date hereof and the Closing Date, each contain true,
correct and complete minutes and records of all meetings, proceedings and other
actions of the shareholders, Boards of Directors and committees of such Boards
of Directors of the Company, if any, except where such would not have a Material
Adverse Effect and, on the Closing Date, will, to the best of Seller’s
knowledge, contain true, correct and complete minutes and records of any
meetings, proceedings and other actions of the shareholders, Boards of Directors
and committees of such Boards of Directors of the Company.


4.6 Subsidiaries and affiliates. Except as set forth in Schedule 4.6, the
Company does not have any ownership, voting or profit and loss sharing
percentage interest in any other corporations, partnerships, businesses,
entities, enterprises or organizations.


4.7 Consents. No consents or approvals of any public body or authority and no
consents or waivers from other parties to leases, licenses, franchises, permits,
indentures, agreements or other instruments are (i) required for the lawful
consummation of the transactions contemplated hereby, or (ii) necessary in order
that the business currently conducted by the Company can be conducted by the
Purchaser in the same manner after the Closing as heretofore conducted by the
Company, nor will the consummation of the transactions contemplated hereby
result in creating, accelerating or increasing any liability of the Company,
except where the failure of any of the foregoing would not have a Material
Adverse Effect.


4.8 Financial Statements. The Seller has delivered, or will deliver prior to
Closing, to the Purchaser copies of the following financial statements (which
include all existing notes and schedules attached thereto), all of which are
true, complete and correct, have been prepared from the books and records of the
Company in accordance with generally accepted accounting principles (“GAAP”)
consistently applied with past practice and fairly present the financial
condition, assets, liabilities and results of operations of the Company as of
the dates thereof and for the periods covered thereby:


the unaudited balance sheet of the Company as of 12/31/05 and 12/31/06, and the
related statements of operations, and of cash flows the Company for the periods
then ended, together with the unaudited balance sheet of the Company and the
related statements of operations of Company for the periods ended 12/31/07 and
9/30/08 (such statements, including the related notes and schedules thereto, are
referred to herein as the “Financial Statements.”)

7

--------------------------------------------------------------------------------







The foregoing notwithstanding: (i) Seller has disclosed to Purchaser that Grant
Thornton has withdrawn its opinion relative to the 12/31/06 financial statements
due to reservations concerning accounting with respect to Variable Interest
Entities (in particular, Crescent Stores Corporation and other subsidiaries of
the Company) and current recognition of income from certain capital asset sale
transactions (potentially subject to treatment as deferred gain); (ii) the
Company has not had professional (CPA) assistance with the internally prepared
financial statements and Seller discloses that departures from GAAP may exist;
(iii) GAAP and related Financial Accounting Standard Board rules are complex and
subject to varying interpretations, assumptions and applications, and Seller
makes no representations or warranties with respect to any such technical
matters; and (iv) Seller and Purchaser acknowledge and agree that given the
facts and circumstances under which this acquisition is made, substantial
restatement and adjustment of the Financial Statements are likely to be made to
account for fair value in a purchase type transaction, with associated write
down of impaired assets and increase in reserves and contingencies, and Seller
has no technical knowledge, and makes no affirmative representations or
warranties, as to the consequences of such restatement and adjustments.


For the purposes hereof, the balance sheet of the Company as of September 30,
2008 is referred to as the “Balance Sheet” and September 30, 2008 is referred to
as the “Balance Sheet Date”.


4.9 Records and Books of Account. The records and books of account of the
Company reflect all material items of income and expense and all material
assets, liabilities and accruals, have been, and to the Closing Date will be,
regularly kept and maintained in conformity with GAAP applied on a consistent
basis with preceding years subject to the limitations and disclaimers set forth
in 4.8, above.


4.10 Absence of Undisclosed Liabilities. Except as and to the extent reflected
or reserved against in the Company’s Financial Statements, there are no
liabilities or obligations of the Company of any kind whatsoever, whether
accrued, fixed, absolute, contingent, determined or determinable, and including
without limitation (i) liabilities to former, retired or active employees of the
Company under any pension, health and welfare benefit plan, vacation plan or
other plan of the Company, (ii) tax liabilities incurred in respect of or
measured by income for any period prior to the close of business on the Balance
Sheet Date, or arising out of transactions entered into, or any state of facts
existing, on or prior to said date, and (iii) contingent liabilities in the
nature of an endorsement, guarantee, indemnity or warranty, and there is no
condition, situation or circumstance existing or which has existed that could
reasonably be expected to result in any liability of the Company, other than
liabilities and contingent liabilities incurred in the ordinary course of
business since the Balance Sheet Date consistent with the Company’s recent
customary business practice, none of which is materially adverse to the Company.
The foregoing notwithstanding, Seller has disclosed to Purchaser (and this
representation and warranty is hereby limited with respect to) the following:
(i) the Company and its subsidiaries have multiple outstanding motor fuel
procurement and supply agreements, together with related incentive, branding and
purchasing contracts and commitments, pursuant to which the Company and
subsidiaries have substantial contingent liabilities; and (ii) the Company is
engaged in an environmentally risky business (motor fuel handling, storage, sale
and distribution) which entails some existing and known contingent liabilities
(as disclosed at the Datasite) and significant risk of yet unknown and future
liability.

8

--------------------------------------------------------------------------------







4.11 Taxes.
 

 
(a)
For purposes of this Agreement, “Tax” or “Taxes” refers to: (i) any and all
federal, state, local and foreign taxes, assessments and other governmental
charges, duties, impositions and liabilities relating to taxes, including taxes
based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, excise and property taxes and escheatment
payments, together with all interest, penalties and additions imposed with
respect to such amounts and any obligations under any agreements or arrangements
with any other person with respect to such amounts and including any liability
for taxes of a predecessor entity; and (ii) any liability for the payment of any
amounts of the type described in clause (i) as a result of any express or
implied obligation to indemnify any other person or as a result of any
obligations under any agreements or arrangements with any other person with
respect to such amounts and including any liability for taxes of a predecessor
entity.



(b) (i)     The Company has timely filed all federal, state, local and foreign
returns, estimates, information statements and reports (“Returns”) relating to
Taxes required to be filed by the Company with any Tax authority effective
through the Closing Date. All such Returns are true, correct and complete in all
respects, except for immaterial amounts where such would not have a Material
Adverse Effect. The Company has paid all Taxes shown to be due on such Returns.
The Company is not currently the beneficiary of any extensions of time within
which to file any Returns. The Seller and the Company have furnished and made
available to the Purchaser complete and accurate copies of all income and other
Tax Returns and any amendments thereto filed by the Company in the last three
(3) years.


(ii) The Company, as of the Closing Date, will have withheld and accrued or paid
to the proper authority all Taxes required to have been withheld and accrued or
paid, except for immaterial amounts where such would not have a Material Adverse
Effect.


(iii) The Company has not been delinquent in the payment of any Tax nor is there
any Tax deficiency outstanding or assessed against such company. The Company has
not executed any unexpired waiver of any statute of limitations on or extending
the period for the assessment or collection of any Tax.


(iv) There is no dispute, claim, or proposed adjustment concerning any Tax
liability of the Company either (A) claimed or raised by any Tax authority in
writing or (B) based upon personal contact with any agent of such Tax authority,
and there is no claim for assessment, deficiency, or collection of Taxes, or
proposed assessment, deficiency or collection from the Internal Revenue Service
or any other governmental authority against the Company which has not been
satisfied. The Company is not a party to nor has it been notified in writing
that it is the subject of any pending, proposed, or threatened action,
investigation, proceeding, audit, claim or assessment by or before the Internal
Revenue Service or any other governmental authority, nor does the Company have
any reason to believe that any such notice will be received in the future.
Neither the Internal Revenue Service nor any state or local taxation authority
has audited any income tax return of the Company within the last 5 years. The
Company has not filed any requests for rulings with the Internal Revenue
Service. Except as provided to the Company’s respective accountants, no power of
attorney has been granted by the Company with respect to any matter relating to
Taxes of such company. There are no Tax liens of any kind upon any property or
assets of the Company, except for inchoate liens for Taxes not yet due and
payable.

9

--------------------------------------------------------------------------------







(v) Except for immaterial amounts which would not have a Material Adverse
Effect, the Company has no liability for any unpaid Taxes which has not been
paid or accrued for or reserved on the Financial Statements in accordance with
GAAP, whether asserted or unasserted, contingent or otherwise.


(vi) There is no contract, agreement, plan or arrangement to which the Company
is a party as of the date of this Agreement, including but not limited to the
provisions of this Agreement, covering any employee or former employee of the
Company that, individually or collectively, would reasonably be expected to give
rise to the payment of any amount that would not be deductible pursuant to
Sections 280G, 404 or 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”). There is no contract, agreement, plan or arrangement to which the
Company is a party or by which it is bound to compensate any individual for
excise taxes paid pursuant to Section 4999 of the Code.


(vii) The Company has not filed any consent agreement under Section 341(f) of
the Code or agreed to have Section 341(f)(2) of the Code apply to any
disposition of a subsection (f) asset (as defined in Section 341(f)(4) of the
Code) owned by the Company.


(viii) The Company is not a party to, nor has any obligation under any
tax-sharing, tax indemnity or tax allocation agreement or arrangement (except
among its existing subsidiary corporations, which is an informal arrangement).


(ix) None of the Company’s assets are tax exempt use property within the meaning
of Section 168(h) of the Code.


4.12 Accounts Receivable. The accounts receivable of the Company shown on the
Balance Sheet Date, and those to be shown in the Financial Statements, are, and
will be, actual bona fide receivables from transactions in the ordinary course
of business representing valid and binding obligations of others for the total
dollar amount shown thereon, and as of the Balance Sheet Date were not (and
presently are not) subject to any recoupments, set-offs, or counterclaims which
would be material in amount. All such accounts receivable are and will be actual
bona fide receivables from transactions in the ordinary course of business.


4.13 Inventory. The inventories of the Company are located at the locations
disclosed in Schedule 3.3 of the Security Agreement by and among CFI, Crescent
Corporation, Crescent Realty, Inc., Crescent Holdings, Inc., Crescent Business
Development Corp., Partners Plus, Inc., and Greystone Business Credit II, L.L.C.
(“Security Agreement”). The inventories of the Company shown on its Balance
Sheet (net of reserves) are carried at values which reflect the normal inventory
valuation policy of the Company of stating the items of inventory at average
cost in accordance with generally accepted accounting principles consistently
applied. Inventory acquired since the Balance Sheet Date has been acquired in
the ordinary course of business and valued as set forth above. The Company will
maintain the inventory in the normal and ordinary course of business from the
date hereof through the Closing Date. Notwithstanding the foregoing, the Company
is using commercially reasonable best efforts to sell slow moving inventory
prior to the Closing Date.

10

--------------------------------------------------------------------------------







4.14 Machinery and Equipment. All Fixed Assets owned, used or held by the
Company are situated at its several business premises and are currently used in
its business. Substantially all Fixed Assets of the Company are set forth on
Schedule 3.3 to the Security Agreement.


4.15. Real Property Matters. [RESERVED]
 
4.16 Leases. All leases of real and personal property of the Company are listed
in the Security Agreement and are in full force and effect and constitute legal,
valid and binding obligations of the respective parties thereto enforceable in
accordance with their terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting generally
the enforcement of creditor’s rights, and have not been assigned or encumbered.
The Company has performed in all material respects the obligations required to
be performed by it under all such leases to date and it is not in default in any
material respect under any of said leases, except as set forth in Schedule 4.16,
nor has it made any leasehold improvements required to be removed at the
termination of any lease, except signs. No other party to any such lease is in
material default thereunder. None of the leases listed thereon require the
consent of a third party in connection with the transfer of the Shares.


4.17 Patents, Software, Trademarks, Etc. The Company owns, or possesses adequate
licenses or other rights to use, all patents, software, trademarks, service
marks, trade names and copyrights, trade secrets, and web sites, if any,
necessary to conduct its business as now operated by it. The patents, software,
trademarks, service marks, copyrights, trade names and trade secrets, web sites,
if any, registered in the name of or owned or used by or licensed to the Company
and applications for any thereof (hereinafter the “Intangibles”) have been
disclosed to the Purchaser. Seller hereby specifically acknowledge that all
right, title and interest in and to all Intangibles owned by the Company shall
be transferred as part of the Company to Purchaser as part of the transaction
contemplated hereby. No officer, director, shareholder or employee of the
Company or any relative or spouse of any such person owns any patents or patent
applications or any inventions, software, secret formulae or processes, trade
secrets or other similar rights, nor is any of them a party to any license
agreement, used by or useful to the Company or related to its business. All of
said Intangibles are valid and in good standing to the best of Seller’s
knowledge, and are free and clear of all liens, security interests, charges,
restrictions and encumbrances of any kind whatsoever, and have not been licensed
to any third party. The Company have not been charged with, nor have they
infringed, nor to the Seller’s knowledge is either threatened to be charged with
infringement of, any patent, proprietary rights or trade secrets of others in
the conduct of its business, and, to the date hereof, neither the Seller nor the
Company has received any notice of conflict with or violation of the asserted
rights in intangibles or trade secrets of others. The Company is not now
manufacturing any goods under a present permit, franchise or license. The
consummation of the transactions contemplated hereby will not alter or impair
any rights of the Company in any such Intangibles or in any such permit,
franchise or license. The Intangibles and other like information and data are in
such form and of such quality and will be maintained in such a manner that the
Company can, following the Closing, sell the products and provide the services
heretofore provided by it so that such products and services meet applicable
specifications and conform with the standards of quality and cost of production
standards heretofore met by it. The Company has the sole and exclusive right to
use its corporate and trade names in the jurisdictions where it transacts
business. The foregoing notwithstanding, the limitations on use and availability
of the “Jump Start” service mark are as disclosed at the Datasite.

11

--------------------------------------------------------------------------------







4.18 Insurance Policies. All insurance premiums in respect of insurance
coverages held by the Company have been, and to the Closing Date will be, paid
in full, if due and owing. All claims, if any, made against the Company which
are covered by such policies have been, or are being, settled or defended by the
insurance companies that have issued such policies. Up to the Closing Date, all
insurance coverage will be maintained in full force and effect and will not be
cancelled, modified or changed without the express written consent of the
Purchaser, except to the extent the maturity dates of any such insurance
policies expiring prior to the Closing Date. No insurance policies have been
cancelled by the issuer thereof, and, to the knowledge of the Seller and CFI,
between the date hereof and the Closing Date, there shall be no increase in the
premiums with respect to any such insurance policy caused by any action or
omission of the Seller or of the Company.


4.19 Banking Lists. The Seller or the Company will deliver to the Purchaser
prior to the Closing Date the following accurate lists and summary descriptions
relating to the Company the name of each bank in which the Company has an
account or safe deposit box and the names of all persons authorized to draw
thereon or have access thereto.


4.20 Lists of Contracts, Etc. The Company or the Seller has provided a list of
the following items (whether written or oral) relating to the Company, which
list identifies and fairly summarizes each item:


(i) All collective bargaining and other labor union agreements (if any); all
employment agreements with any officer, director, employee or consultant; and
all employee pension, health and welfare benefit plans, group insurance, bonus,
profit sharing, severance, vacation, hospitalization, and retirement plans,
post-retirement medical benefit plans, and any other plans, arrangements or
custom requiring payments or benefits to current or retiring employees.


(ii) All joint venture contracts of the Company relating to the Business;


(iii) All contracts of the Company relating to (a) obligations for borrowed
money, (b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (d) obligations under capital leases, (e) debt of others secured by a
lien on any asset of the Company, and (f) debts of others guaranteed by the
Company.


(iv) All agreements of the Company relating to the supply of raw materials for
and the distribution of the products of its business, including without
limitation all sales agreements, manufacturer’s representative agreements and
distribution agreements of whatever magnitude and nature, and any commitments
therefor;

12

--------------------------------------------------------------------------------







(v) All contracts that individually provide for aggregate future payments to or
from the Company of $25,000 or more, to the extent not included in (i) through
(iv) above;


(vi) All contracts of the Company that have a term exceeding one year and that
may not be cancelled without any liability, penalty or premium, to the extent
not included in (i) through (v) above;


(vii) A complete list of all outstanding powers of attorney granted by the
Company; and


(viii) All other contracts of the Company material to the business, assets,
liabilities, financial condition, results of operations or prospects of the
Business taken as a whole to the extent not included above.


All material contracts, agreements and commitments of the Company described
above are valid, binding and in full force and effect, and (ii) neither the
Company nor, to the best of Seller’s knowledge, any other party to any such
contract, agreement, or commitment has materially breached any provision thereof
or is in default thereunder. The sale of the Shares by the Seller in accordance
with this Agreement will not result in the termination of any material contract,
agreement or commitment of the Company, and immediately after the Closing, each
such material contracts, agreements and commitments will continue in full force
and effect without the imposition or acceleration of any burdensome condition or
other obligation on the Company resulting from the sale of the Shares by the
Seller. True and complete copies of the contracts, leases, licenses and other
documents will be delivered to the Purchaser, certified by the Secretary or
Assistant Secretary of the Company as true, correct and complete copies, not
later than the Closing Date.


There are no pending disputes with customers or vendors of the Company regarding
quality or return of goods involving amounts in dispute with any one customer or
vendor, whether for related or unrelated claims, in excess of $50,000, all of
which will be resolved to the reasonable satisfaction of Purchaser prior to the
Closing Date. To the best knowledge of Seller and CFI, there has not been any
event, happening, threat or fact that would lead them to believe that any of
said customers or vendors will terminate or materially alter their business
relationship with either of the Company after completion of the transactions
contemplated by this Agreement.


4.21 Compliance With the Law. Neither of the Seller or Company is in violation
of any applicable federal, state, local or foreign law, regulation or order or
any other, decree or requirement of any governmental, regulatory or
administrative agency or authority or court or other tribunal (including, but
not limited to, any law, regulation order or requirement relating to securities,
properties, business, products, manufacturing processes, advertising, sales or
employment practices, terms and conditions of employment, occupational safety,
health and welfare, conditions of occupied premises, product safety and
liability, civil rights, or environmental protection, including, but not limited
to, those related to waste management, air pollution control, waste water
treatment or noise abatement), except where such would not have a Material
Adverse Effect. The Company has not been and is not now charged with, or to the
best knowledge of the Seller or CFI, been under investigation with respect to,
any violation of any applicable law, regulation, order or requirement relating
to any of the foregoing, nor, to the best knowledge of the Seller or CFI after
due inquiry, are there any circumstances that would or might give rise to any
such violation. The Company has filed all reports required to be filed with any
governmental, regulatory or administrative agency or authority. The foregoing
notwithstanding: (i) Seller has disclosed that the Company routinely experiences
minor infractions associated with environmental, weight and measure, alcohol and
tobacco, and other laws, statutes, rules and regulations, none of which are
individually known to be material in amount, except as herein stated; (ii)
Seller has disclosed to Purchaser the pending need to remove and replace
underground storage tanks and lines at its Ft. Smith, Arkansas, location to
accommodate environmental remediation by the Arkansas environmental regulatory
agency.

13

--------------------------------------------------------------------------------







4.22 Litigation; Pending Labor Disputes. To the best knowledge of the Seller:


(i) There are no legal, administrative, arbitration or other proceedings or
governmental investigations pending or, to the best knowledge of Seller or CFI,
threatened, against the Seller or the Company, relating to its business or the
Company or its properties (including leased property), or the transactions
contemplated by this Agreement, nor is there any basis known to either CFI or
the Seller for any such action, except as set forth in the Litigation Summary
appearing at the Date Site.


(ii) There are no judgments, decrees or orders of any court, or any governmental
department, commission, board, agency or instrumentality binding upon Seller or
the Company relating to its business or the Company the effect of which is to
prohibit any business practice or the acquisition of any property or the conduct
of any business by the Company or which limit or control or otherwise adversely
affect its method or manner of doing business.


(iii) No work stoppage has occurred and is continuing or, to the knowledge of
Seller or CFI, is threatened affecting its business, and to the best of Seller’s
knowledge, no question involving recognition of a collective bargaining agent
exists in respect of any employees of the Company.


(iv) There are no pending labor negotiations or, to the best of Seller’s
knowledge, union organization efforts relating to employees of the Company.


(v) There are no charges of discrimination (relating to sex, age, race, national
origin, handicap or veteran status) or unfair labor practices pending or, to the
best knowledge of the Seller or CFI, threatened before any governmental or
regulatory agency or authority or any court relating to employees of the
Company, which would have a material adverse effect.


4.23 Absence of Certain Changes or Events. The Company has not, since its
respective Balance Sheet Date, and except in the ordinary course of business
consistent with past practice:

14

--------------------------------------------------------------------------------







(i) Incurred any material obligation or liability (absolute, accrued, contingent
or otherwise), except in the ordinary course of its business consistent with
past practice or in connection with the performance of this Agreement, and any
such obligation or liability incurred in the ordinary course is not materially
adverse, except for claims, if any, that are adequately covered by insurance,
and except (i) settlements of lawsuits per Litigation Summary appearing at the
Datasite; (ii) “Intent” commitment to Dresser Wayne for blender dispensers;


(ii) Discharged or satisfied any lien or encumbrance, or paid or satisfied any
obligations or liability (absolute, accrued, contingent or otherwise) other than
(a) liabilities shown or reflected on the Balance Sheet; (b) liabilities
incurred since the Balance Sheet Date in the ordinary course of business that
were not materially adverse; and (c) settlements of lawsuits per Litigation
Summary appearing in the Datasite;


(iii) Increased or established any reserve or accrual for taxes or other
liability on its books or otherwise provided therefor, except (a) as disclosed
on the Balance Sheet, or (b) as may have been required under generally accepted
accounting principles due to income earned or expense accrued since the Balance
Sheet Date and as disclosed to the Purchaser in writing;


(iv) Mortgaged, pledged or subjected to any lien, charge or other encumbrance
any of its assets, tangible or intangible, except mortgage by Crescent Business
Development Corporation titled assets to extend ConocoPhillips credit line and
to secure payment of MSA “cash out”;


(v) Sold or transferred any of its assets or cancelled any debts or claims or
waived any rights, except in the ordinary course of business and which has not
been materially adverse;


(vi) Disposed of or permitted to lapse any patents or trademarks or any patent
or trademark applications material to the operation of its business;


(vii) Incurred any significant labor trouble or granted any general or uniform
increase in salary or wages payable or to become payable by it to any director,
officer, employee or agent, or by means of any bonus or pension plan, contract
or other commitment increased the compensation of any director, officer,
employee or agent;


(viii) Authorized any capital expenditure for real estate or leasehold
improvements, machinery, equipment or molds in excess of $100,000.00 in the
aggregate;


(ix) Except for this Agreement or as otherwise disclosed herein or in any
schedule to this Agreement, entered into any material transaction;

15

--------------------------------------------------------------------------------







(x) Issued any stocks, bonds, or other securities, or made any declaration or
payment of any dividend or any distribution in respect of its capital stock; or


(xi) Experienced damage, destruction or loss (whether or not covered by
insurance) individually or in the aggregate materially and adversely affecting
any of its properties, assets or business, or experienced any other material
adverse change or changes individually or in the aggregate affecting its
financial condition, assets, liabilities or business.


4.24 Employee Benefit Plans.


To the best knowledge of the Seller:



 
(a)
There has not been any failure of any party to comply with any laws applicable
with respect to any Employee Program that has been maintained by the Company,
except where such would not have a Material Adverse Effect. With respect to any
Employee Programs now or heretofore maintained by the Company, there has
occurred no breach of any duty under the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) or other applicable law which could result,
directly or indirectly in any taxes, penalties or other liability to the
Purchaser, the Company or any affiliate (as defined below), except for
immaterial exceptions which would not have a Material Adverse Effect. No
litigation, arbitration, or governmental administrative proceeding (or
investigation) or other proceeding (other than those relating to routine claims
for benefits) is pending or, to the best knowledge of the Seller, threatened
with respect to any such Employee Program.




 
(b)
Neither of the Company nor any affiliate has ever (i) provided health care or
any other non-pension benefits to any employees after their employment was
terminated (other than as required by Part 6 of Subtitle B of Title I of ERISA)
or has ever promised to provide such post-termination benefits or
(ii) maintained an Employee Program provided to such employees subject to
Title IV of ERISA, Section 401(a) or Section 412 of Code, including, without
limitation, any Multiemployer Plan. The foregoing notwithstanding, members of
the Johnson Family participate in the Health Insurance Program.




 
(c)
For purposes of this Section 4.24:



(i) “Employee Program” means (A) all employee benefit plans within the meaning
of ERISA Section 3(3), including, but not limited to, multiple employer welfare
arrangements (within the meaning of ERISA Section 3(40)), plans to which more
than one unaffiliated employer contributes and employee benefit plans (such as
foreign or excess benefit plans) which are not subject to ERISA; and (B) all
stock option plans, bonus or incentive award plans, severance pay policies or
agreements, deferred compensation agreements, supplemental income arrangements,
vacation plans, and all other employee benefit plans, agreements, and
arrangements not described in (A) above. In the case of an Employee Program
funded through an organization described in Code Section 501(c)(9), each
reference to such Employee Program shall include a reference to such
organization;

16

--------------------------------------------------------------------------------







(ii) An entity “maintains” an Employee Program if such entity sponsors,
contributes to, or provides (or has promised to provide) benefits under such
Employee Program, or has any obligation (by agreement or under applicable law)
to contribute to or provide benefits under such Employee Program, or if such
Employee Program provides benefits to or otherwise covers employees of such
entity (or their spouses, dependents, or beneficiaries);


(iii) An entity is an “affiliate” of the Company for purposes of this
Section 3.24 if it would have ever been considered a single employer with the
Company under ERISA Section 4001(b) or part of the same “controlled group” as
the Company for purposes of ERISA Section 302(d)(8)(C); and


(iv) “Multiemployer Plan” means a (pension or non-pension) employee benefit plan
to which more than one employer contributes and which is maintained pursuant to
one or more collective bargaining agreements.


4.25 Product Warranties and Product Liabilities. The Company has not paid in the
aggregate, or allowed as credits against purchases, or received claims for more
than one percent (1%) per year of gross sales, as determined in accordance with
GAAP consistently applied, during the past three years pursuant to obligations
under any warranty or any product liability claim with respect to goods
manufactured, assembled or furnished by the Company. The future cost of
performing all such obligations and paying all such product liability claims
with respect to goods manufactured, assembled or furnished prior to the Closing
Date will not exceed the average annual cost thereof for said past three year
period.


4.26 Assets. The assets of the Company are included in the Financial Statements.
The assets of the Company are, and together with the additional assets to be
acquired or otherwise received by the Company prior to the Closing, will at the
Closing Date be, sufficient in all material respects to carry on the operations
of the business as now conducted by the Company, except forward product volume
commitments as disclosed by the Company.


4.27 Absence of Certain Commercial Practices. Neither of the Company nor the
Seller has made any payment (directly or by secret commissions, discounts,
compensation or other payments) or given any gifts to another business concern,
to an agent or employee of another business concern or of any governmental
entity (domestic or foreign) or to a political party or candidate for political
office (domestic or foreign), to obtain or retain business for the Company or to
receive favorable or preferential treatment, except for gifts and entertainment
given to representatives of customers or potential customers of sufficiently
limited value and in a form (other than cash) that would not be construed as a
bribe or payoff.

17

--------------------------------------------------------------------------------







4.28 Licenses, Permits, Consents and Approvals. The Company has, and at the
Closing Date will have, all licenses, permits or other authorizations of
governmental, regulatory or administrative agencies or authorities
(collectively, “Licenses”) required to conduct the Business, except for any
failures of such which would not have a Material Adverse Effect. All Licenses of
the Company are listed on the Datasite. At the Closing, the Company will have
all such Licenses which are material to the conduct of the Business and will
have renewed all Licenses which would have expired in the interim. Except as
listed in the Datasite, no registration, filing, application, notice, transfer,
consent, approval, order, qualification, waiver or other action of any kind
(collectively, a “Filing”) will be required as a result of the sale of the
Shares by Seller in accordance with this Agreement (a) to avoid the loss of any
License or the violation, breach or termination of, or any default under, or the
creation of any lien on any asset of the Company pursuant to the terms of, any
law, regulation, order or other requirement or any contract binding upon the
Company or to which any such asset may be subject, or (b) to enable Purchaser
(directly or through any designee) to continue the operation of the Company and
the Business substantially as conducted prior to the Closing Date. All such
Filings will be duly filed, given, obtained or taken on or prior to the Closing
Date and will be in full force and effect on the Closing Date.


4.29 Environmental Matters. To the best knowledge of the Seller:
 

 
(a)
The operations of the Company to the best knowledge of Seller, are in compliance
with all applicable Laws promulgated by any governmental entity which prohibit,
regulate or control any hazardous material or any hazardous material activity
(“Environmental Laws”) and all permits issued pursuant to Environmental Laws or
otherwise except for where noncompliance or the absence of such permits would
not, individually or in the aggregate, have a Material Adverse Effect, except as
disclosed at the Datasite;




 
(b)
The Company has obtained all permits required under all applicable Environmental
Laws necessary to operate its business, except for any failures of such which
would not have a Material Adverse Effect;

 

 
(c)
The Company is not the subject of any outstanding written order or Contract with
any governmental authority or person respecting Environmental Laws or any
violation or potential violations thereof, except as would not have a Material
Adverse Effect; and,

 

 
(d)
The Company has not received any written communication alleging that it may be
in violation of any Environmental Law, or any permit issued pursuant to
Environmental Law, or may have any liability under any Environmental Law, except
as would not have a Material Adverse Effect and except in connection with Ft.
Smith, Arkansas, tank replacement.

 
4.30 Broker. Neither the Company nor the Seller has retained any broker in
connection with any transaction contemplated by this Agreement. Purchaser and
the Company shall not be obligated to pay any fee or commission associated with
the retention or engagement by the Company or Seller of any broker in connection
with any transaction contemplated by this Agreement.


4.31 Related Party Transactions. No portion of the sales or other on-going
business relationships of the Company is dependent upon the friendship or the
personal relationships (other than those customary within business generally) of
the Seller. During the past five years, the Company has not forgiven or
cancelled, without receiving full consideration, any indebtedness owing to it by
the Seller.

18

--------------------------------------------------------------------------------







4.32 Patriot Act. CFI and the Seller certify that the Company has not been
designated, and is not owned or controlled, by a “suspected terrorist” as
defined in Executive Order 13224. CFI and the Seller hereby acknowledge that the
Purchaser seeks to comply with all applicable laws concerning money laundering
and related activities. In furtherance of those efforts, CFI and the Seller
hereby represent, warrant and agree that: (i) none of the cash or property that
the Seller have contributed or paid or will contribute and pay to the Company
has been or shall be derived from, or related to, any activity that is deemed
criminal under United States law; and (ii) no contribution or payment by the
Company to the Purchaser, to the extent that they are within the Company’s
control shall cause the Purchaser to be in violation of the United States Bank
Secrecy Act, the United States International Money Laundering Control Act of
1986 or the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001. The Seller shall promptly notify the
Purchaser if any of these representations ceases to be true and accurate
regarding the Seller or the Company. The Seller agrees to provide the Purchaser
any additional information regarding the Company that the Purchaser reasonably
requests to ensure compliance with all applicable laws concerning money
laundering and similar activities.


4.33 Disclosure. All statements contained in any schedule, certificate, opinion,
instrument, or other document delivered by or on behalf of the Seller or the
Company pursuant hereto or in connection with the transactions contemplated
hereby shall be deemed representations and warranties by the Seller and the
Company herein. No statement, representation or warranty by the Seller or the
Company in this Agreement or in any schedule, certificate, opinion, instrument,
or other document furnished or to be furnished to the Purchaser pursuant hereto
or in connection with the transactions contemplated hereby contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated therein or necessary to make the statements
contained therein not misleading or necessary in order to provide a prospective
purchaser of the business of the Company with full and fair disclosure
concerning the Company, their business, and the Company’s affairs.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
5.1 Organization and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation.
 
5.2 Authority.
 

 
(a)
The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein have been, or will prior to Closing be, duly
and validly approved and acknowledged by all necessary corporate action on the
part of the Purchaser.


19

--------------------------------------------------------------------------------








 
(b)
The execution of this Agreement and the delivery hereof to the Seller and the
purchase contemplated herein have been, or will be prior to Closing, duly
authorized by the Purchaser’s Board of Directors having full power and authority
to authorize such actions.

 
5.3 Conflicts; Consents of Third Parties. 
 

 
(a)
The execution and delivery of this Agreement, the acquisition of the Shares by
Purchaser and the consummation of the transactions herein contemplated, and the
compliance with the provisions and terms of this Agreement, are not prohibited
by the Articles of Incorporation or Bylaws of the Purchaser and will not
violate, conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, any court order, indenture, mortgage, loan
agreement, or other agreement or instrument to which the Purchaser is a party or
by which it is bound.

 

 
(b)
No consent, waiver, approval, order, permit or authorization of, or declaration
or filing with, or notification to, any person or governmental body is required
on the part of the Purchaser in connection with the execution and delivery of
this Agreement or the Purchaser Documents or the compliance by Purchaser with
any of the provisions hereof or thereof.

 
5.4 Litigation. There are no legal proceedings pending or, to the best knowledge
of the Purchaser, threatened that are reasonably likely to prohibit or restrain
the ability of the Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.
 
5.5 Investment Intention. The Purchaser is acquiring the Shares for its own
account, for investment purposes only and not with a view to the distribution
(as such term is used in Section 2(11) of the Securities Act) thereof. Purchaser
understands that the Shares have not been registered under the Securities Act
and cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available.
 
5.6 Broker. The Purchaser has not retained any broker in connection with any
transaction contemplated by this Agreement. Seller shall not be obligated to pay
any fee or commission associated with the retention or engagement by the
Purchaser of any broker in connection with any transaction contemplated by this
Agreement.
 
ARTICLE VI
COVENANTS
 
6.1 Access to Information. The Seller and the Company agree that, prior to the
Closing Date, the Purchaser shall be entitled, through its officers, employees
and representatives (including, without limitation, its legal advisors and
accountants), to make such investigation of the properties, businesses and
operations of the Company and its Subsidiaries and such examination of the
books, records and financial condition of the Company and its Subsidiaries as it
reasonably requests and to make extracts and copies of such books and records.
Any such investigation and examination shall be conducted during regular
business hours and under reasonable circumstances, and the Seller shall
cooperate, and shall cause the Company to cooperate, fully therein. No
investigation by the Purchaser prior to or after the date of this Agreement
shall diminish or obviate any of the representations, warranties, covenants or
agreements of the Seller contained in this Agreement or any other documents
delivered by the Company or the Seller (the “Seller Documents”). In order that
the Purchaser may have full opportunity to make such physical, business,
accounting and legal review, examination or investigation as it may reasonably
request of the affairs of the Company, the Seller shall cause the officers,
employees, consultants, agents, accountants, attorneys and other representatives
of the Company to cooperate fully with such representatives in connection with
such review and examination.
 

20

--------------------------------------------------------------------------------





 
6.2 Conduct of the Business Pending the Closing.
 

 
(a)
Except as otherwise expressly contemplated by this Agreement or with the prior
written consent of the Purchaser, the Seller shall, and shall cause the Company
to:

 
(i) Conduct the businesses of the Company only in the ordinary course consistent
with past practice, but in accordance with Purchaser’s wishes Seller has
initiated MSA cash out by ConocoPhillips Company;
 
(ii) Use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill of the Company and (B) preserve its present relationship with persons
having business dealings with the Company;
 
(iii) Maintain (A) all of the assets and properties of the Company in their
current condition, ordinary wear and tear excepted and (B) insurance upon all of
the properties and assets of the Company in such amounts and of such kinds
com-parable to that in effect on the date of this Agreement;
 
(iv) (A) maintain the books, accounts and records of the Company in the ordinary
course of business consistent with past practices, (B) continue to collect
accounts receivable and pay accounts payable utilizing normal procedures and
without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations applicable to the operation the
Company; and
 
(v) Comply in all material respects with applicable laws.
 

 
(b)
Except as otherwise expressly contemplated by this Agreement or with the prior
written consent of the Purchaser, the Seller shall not, and shall cause the
Company not to:

 
(i) Declare, set aside, make or pay any dividend or other distribution in
respect of the capital stock of the Company or repurchase, redeem or otherwise
acquire any outstanding shares of the capital stock or other securities of, or
other ownership interests in, the Company;
 
(ii) Transfer, issue, sell or dispose of any shares of capital stock or other
securities of the Company or grant options, warrants, calls or other rights to
purchase or otherwise acquire shares of the capital stock or other securities of
the Company;
 

21

--------------------------------------------------------------------------------





 
(iii) Effect any recapitalization, reclassification, stock split or like change
in the capitalization of the Company;
 
(iv) Amend the certificate of incorporation or by-laws of the Company;
 
(v) (A) materially increase the annual level of compensation of any employee of
the Company, (B) increase the annual level of compensation payable or to become
payable by the Company to any of its executive officers, (C) grant any unusual
or extraordinary bonus, benefit or other direct or indirect compensation to any
employee, director or consultant, (D) increase the coverage or benefits
available under any (or create any new) severance pay, termination pay, vacation
pay, company awards, salary continuation for disability, sick leave, deferred
compensation, bonus or other incentive compensation, insurance, pension or other
employee benefit plan or arrangement made to, for, or with any of the directors,
officers, employees, agents or representatives of the Company or otherwise
modify or amend or terminate any such plan or arrangement or (E) enter into any
employment, deferred compensation, severance, consulting, non-competition or
similar agreement (or amend any such agreement) to which the Company is a party
or involving a director, officer or employee of e the Company in his or her
capacity as a director, officer or employee of the Company;
 
(vi) Except for trade payables and for indebtedness for borrowed money incurred
in the ordinary course of business and consistent with past practice, borrow
monies for any reason or draw down on any line of credit or debt obligation, or
become the guarantor, surety, endorser or otherwise liable for any debt,
obligation or liability (contingent or otherwise) of any other person, or change
the terms of payables or receivables;
 
(vii) Subject to any lien (except for leases that do not materially impair the
use of the property subject thereto in their respective businesses as presently
conducted), any of the properties or assets (whether tangible or intangible) of
the Company, except Mortgage of Crescent Business Development Corporation titled
assets to ConocoPhillips;
 
(viii) Acquire any material properties or assets or sell, assign, transfer,
convey, lease or otherwise dispose of any of the material properties or assets
(except for fair consideration in the ordinary course of business consistent
with past practice) of the Company except as previously consented to by the
Purchaser;
 
(ix) Cancel or compromise any debt or claim or waive or release any material
right of either of the Company except in the ordinary course of business
consistent with past practice;
 
(x) Enter into any commitment for capital expenditures out of the ordinary
course, except “intent” for 120 blender dispensers;
 

22

--------------------------------------------------------------------------------





 
(xi) Permit the Company to enter into any transaction or to make or enter into
any Contract which by reason of its size or otherwise is not in the ordinary
course of business consistent with past practice, except for settlement of
lawsuits as described in Litigation Summary;
 
(xii) Permit the Company to enter into or agree to enter into any merger or
consolidation with, any corporation or other entity, and not engage in any new
business or invest in, make a loan, advance or capital contribution to, or
otherwise acquire the securities of any other person;
 
(xiii) Except for transfers of cash pursuant to normal cash management
practices, permit the Company to make any investments in or loans to, or pay any
fees or expenses to, or enter into or modify any Contract with, any Seller or
any affiliate of any Seller; or
 
(xiv) Agree to do anything prohibited by this Section 6.2 or anything which
would make any of the representations and warranties of the Seller in this
Agreement or the Seller Documents untrue or incorrect in any material respect as
of any time through and including the Effective Time.
 
6.3 Consents. The Seller shall use their best efforts, and the Purchaser shall
cooperate with the Seller, to obtain at the earliest practicable date all
consents and approvals required to consummate the transactions contemplated by
this Agreement, including, without limitation, the consents and approvals
referred to in Section 4.7 hereof; provided, however, that neither the Seller
nor the Purchaser shall be obligated to pay any consideration therefor to any
third party from whom consent or approval is requested.
 
6.4 Other Actions. Each of the Seller and the Purchaser shall use its best
efforts to (i) take all actions necessary or appropriate to consummate the
transactions contemplated by this Agreement and (ii) cause the fulfillment at
the earliest practicable date of all of the conditions to their respective
obligations to consummate the transactions contemplated by this Agreement.


6.5 No Solicitation. Until the Closing or the termination of this Agreement in
accordance with the provisions of Section 3.3, the Seller will not, and will not
cause or permit the Company or any of the Company’s directors, officers,
employees, representatives or agents (collectively, the "Representatives") to,
directly or indirectly, (i) discuss, negotiate, undertake, authorize, recommend,
propose or enter into, either as the proposed surviving, merged, acquiring or
acquired corporation, any transaction involving a merger, consolidation,
business combination, purchase or disposition of any amount of the assets or
capital stock or other equity interest in the Company other than the
transactions contemplated by this Agreement (an "Acquisition Transaction"), (ii)
facilitate, encourage, solicit or initiate discussions, negotiations or
submissions of proposals or offers in respect of an Acquisition Transaction,
(iii) furnish or cause to be furnished, to any person, any information
concerning the business, operations, properties or assets of the Company in
connection with an Acquisition Transaction, or (iv) otherwise cooperate in any
way with, or assist or participate in, facilitate or encourage, any effort or
attempt by any other person to do or seek any of the foregoing. The Seller will
inform the Purchaser in writing immediately following the receipt by any Seller,
the Company or any Representative of any proposal or inquiry in respect of any
Acquisition Transaction.
 

23

--------------------------------------------------------------------------------





 
6.6 Preservation of Records. Subject to Section 9.4(e) hereof (relating to the
preservation of Tax records), the Seller and the Purchaser agree that each of
them shall preserve and keep the records held by it relating to the business of
the Company for a period of three years from the Closing Date and shall make
such records and personnel available to the other as may be reasonably required
by such party in connection with, among other things, any insurance claims by,
legal proceedings against or governmental investigations of the Seller or the
Purchaser or any of their affiliates or in order to enable the Seller or the
Purchaser to comply with their respective obligations under this Agreement and
each other agreement, document or instrument contemplated hereby or thereby. 
 
6.7 Publicity. None of the Seller or the Purchaser shall issue any press release
or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld or delayed;
provided that, to the extent required by applicable law, the party intending to
make such release shall use its best efforts consistent with such applicable law
to consult with the other party with respect to the text thereof. 
 
6.8 Use of Name. The Seller hereby agrees that upon the consummation of the
transactions contemplated hereby, the Purchaser and the Company shall have the
sole right to the use of the name "Crescent" and all derivations thereof and the
Seller shall not, and shall not cause or permit any affiliate to, use such name
or any variation or simulation thereof.
 
6.9 Board of Directors. The Board of Directors of the Company as of the Closing
Date shall consist of members appointed by the Purchaser.
 
6.10 Financial Statements. The Seller will cooperate with the Purchaser to
provide audited Financial Statements to the Purchaser as soon as practicable,
but in no event later than 74 days after the Closing Date.
 
6.11 Tax Election. At the sole discretion of the Purchaser, the Seller agrees to
make a timely election under Internal Revenue Code Section 338(h)(10)
(“338(h)(10) election”), and Purchaser shall indemnify and hold harmless the
Seller from and against any Tax liabilities imposed on the Seller as a result of
having made any such 338(h)(10) election to the extent that such Tax liabilities
exceed the Tax liabilities that the Seller would incur in the absence of such
election (the “Purchaser Tax Payments”). In the event that the Seller incur any
Tax obligations as a result of the 338(h)(10) election which are in excess of
amounts due had the transactions set forth herein been taxed as a stock sale,
then the amount that the Purchaser shall be required to reimburse Seller under
this paragraph (1) shall be grossed up to assure that the Seller does not incur
any Tax cost as a result of the 338(h)(10) election and the reimbursement
payments under this paragraph and (2) shall take into account the highest
marginal income tax rate applicable to payments of this type at the applicable
times as applies to the Seller. Any Purchaser Tax Payments shall be treated by
the parties as additional Purchase Price and shall be paid to the Seller not
less than seven (7) days prior to the time Seller is required to pay such
amounts with a Federal tax return or estimate.
 

24

--------------------------------------------------------------------------------





 
 
6.12 Tax Matters. 
 

 
(a)
Tax Periods Ending on or Before the Closing Date. The Purchaser shall prepare or
cause to be prepared and file or cause to be filed all Tax Returns for the
Company for all periods ending on or prior to the Closing Date which are filed
after the Closing Date as soon as practicable and prior to the date due
(including any proper extensions thereof). The Purchaser shall permit the
Company and the Seller to review and provide comments, if any, on each such
Return described in the preceding sentence prior to filing. Unless the Seller or
the Company provides comments to the Purchaser, the Company shall deliver to the
Seller each such Return signed by the appropriate officer(s) of the Company for
filing within ten (10) days following the Purchaser’s delivery to the Company
and the Purchaser of any such Return. The Purchaser shall deliver to the Company
promptly after filing each such Return a copy of the filed Return and evidence
of its filing. The Purchaser shall pay the costs and expenses incurred in the
preparation and filing of the Tax Returns on or before the date such costs and
expenses are due.



If the Company provides comments to the Purchaser and at the end of such ten
(10) day period the Company and the Seller has failed to reach written agreement
with respect to all of such disputed items, the parties shall submit the
unresolved items to arbitration for final determination. Promptly, but no later
than thirty (30) days after its acceptance of its appointment as arbitrator, the
arbitrator shall render an opinion as to the disputed items. The determination
of the arbitrator shall be conclusive and binding upon the parties. The Company
filing the Return and the Seller (as a group) shall each pay one half of the
fees, costs and expenses of the arbitrator. The prevailing party may be entitled
to an award of pre- and post-award interest as well as reasonable attorneys’
fees incurred in connection with the arbitration and any judicial proceedings
related thereto as determined by the arbitrator.



 
(b)
Tax Periods Beginning Before and Ending After the Closing Date. The Company or
the Purchaser shall prepare or cause to be prepared and file or cause to be
filed any Returns of the Company for Tax periods that begin before the Closing
Date and end after the Closing Date. To the extent such Taxes are not fully
reserved for in the Company’s financial statements, the Seller shall pay to the
respective company an amount equal to the unreserved portion of such Taxes that
relates to the portion of the Tax period ending on the Closing Date. Such
payment, if any, shall be paid by the Seller within fifteen (15) days after
receipt of written notice from the Company or the Purchaser that such Taxes were
paid by the Company or the Purchaser for a period beginning prior to the Closing
Date. For purposes of this Section, in the case of any Taxes that are imposed on
a periodic basis and are payable for a Taxable period that includes (but does
not end on) the Closing Date, the portion of such Tax that relates to the
portion of such Tax period ending on the Closing Date shall (i) in the case of
any Taxes other than Taxes based upon or related to income or receipts, be
deemed to be the amount of such Tax for the entire Tax period multiplied by a
fraction the numerator of which is the number of days in the Tax period ending
on the Closing Date and the denominator of which is the number of days in the
entire Tax period (the “Pro Rata Amount”), and (ii) in the case of any Tax based
upon or related to income or receipts, be deemed equal to the amount that would
be payable if the relevant Tax period ended on the Closing Date. The Seller
shall pay to the Company with the payment of any taxes due hereunder, the
Seller’s Pro Rata Amount of the costs and expenses incurred by the Purchaser in
the preparation and filing of the Tax Returns. Any net operating losses or
credits relating to a Tax period that begins before and ends after the Closing
Date shall be taken into account as though the relevant Tax period ended on the
Closing Date. All determinations necessary to give effect to the foregoing
allocations shall be made in a reasonable manner as agreed to by the parties.


25

--------------------------------------------------------------------------------








 
(c)
Refunds and Tax Benefits. Any Tax refunds that are received after the Closing
Date by the Seller (other than tax refunds received in connection with such
Seller’s individual tax Returns), the Purchaser or the Company, and any amounts
credited against Tax to which the Seller, the Purchaser or the Company become
entitled, shall be for the account of the Company, and the Seller shall pay over
to the Company any such refund or the amount of any such credit within fifteen
(15) days after receipt or entitlement thereto. In addition, to the extent that
a claim for refund or a proceeding results in a payment or credit against Tax by
a taxing authority to the Seller, the Seller shall pay such amount to the
Company within fifteen (15) days after receipt or entitlement thereto.



(d) Cooperation on Tax Matters.


(i) The Purchaser, the Company and the Seller shall cooperate fully, as and to
the extent reasonably requested by the other party, in connection with the
filing of any Returns pursuant to this Section and any audit, litigation or
other proceeding with respect to Taxes. Such cooperation shall include the
retention and (upon the other party's request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Company and the Seller agrees (A) to retain all books and records
with respect to Tax matters pertinent to the Company relating to any taxable
period beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by the Purchaser or the Seller, any
extensions thereof) of the respective tax periods, and to abide by all record
retention agreements entered into with any taxing authority, and (B) to give the
other party reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the other party so requests, the
Company or the Seller, as the case may be, shall allow the other party to take
possession of such books and records.


(ii) The Purchaser and the Seller further agree, upon request, to use their
commercially reasonable best efforts to obtain any certificate or other document
from any governmental authority or any other person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including, but not
limited to, with respect to the transactions contemplated hereby).

26

--------------------------------------------------------------------------------







(iii) The Purchaser and the Seller further agree, upon request, to provide the
other party with all information that either party may be required to report
pursuant to §6043 of the Code and all Treasury Department Regulations
promulgated thereunder.


6.13 Non-Competition. The Non-Competition provisions of the Employment Agreement
between Seller and Purchaser are incorporated herein by reference.
 
ARTICLE VII
CONDITIONS TO CLOSING
 
7.1 Conditions Precedent to Obligations of the Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by the Purchaser in
whole or in part to the extent permitted by applicable law):
 

 
(a)
the Purchaser shall have reached an agreement in principle to purchase from M&I
Bank the loans made by M&I Bank to Crescent Oil Company, Inc. and Crescent
Stores Corporation;

 

 
(b)
all representations and warranties of the Seller contained herein shall be true
and correct as of the date hereof;

 

 
(c)
all representations and warranties of the Seller contained herein qualified as
to materiality shall be true and correct, and the representations and warranties
of the Seller contained herein not qualified as to materiality shall be true and
correct in all material respects, at and as of the Closing Date with the same
effect as though those representations and warranties had been made again at and
as of that time;

 

 
(d)
the Seller shall have performed and complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by them on or prior to the Closing Date;

 

 
(e)
the Purchaser shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Purchaser)
executed by the Seller certifying as to the fulfillment of the conditions
specified in Sections 7.1(a), 7.1(b) and 7.1(c) hereof;

 

 
(f)
Certificates representing the Shares shall have been, or shall at the Closing
be, validly delivered and transferred to the Purchaser, free and clear of any
and all Liens;

 

 
(g)
there shall not have been or occurred any material adverse change in the
Business;

 

27

--------------------------------------------------------------------------------





 

 
(h)
the Seller shall have obtained all consents and waivers referred to in Section
4.7 hereof, in a form reasonably satisfactory to the Purchaser, with respect to
the transactions contemplated by this Agreement; and

 

 
(i)
no Legal Proceedings shall have been instituted or threatened or claim or demand
made against the Seller, the Company, or the Purchaser seeking to restrain or
prohibit or to obtain substantial damages with respect to the consummation of
the transactions contemplated hereby, and there shall not be in effect any order
by a governmental body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby.

 
7.2 Conditions Precedent to Obligations of the Seller. The obligations of the
Seller to consummate the transactions contemplated by this Agreement are subject
to the fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived by the Seller in whole or in part
to the extent permitted by applicable law):
 

 
(a)
all representations and warranties of the Purchaser contained herein shall be
true and correct as of the date hereof;

 

 
(b)
all representations and warranties of the Purchaser contained herein qualified
as to materiality shall be true and correct, and all representations and
warranties of the Purchaser contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that date;

 

 
(c)
the Purchaser shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;

 

 
(d)
the Seller shall have been furnished with certificates (dated the Closing Date
and in form and substance reasonably satisfactory to the Seller) executed by the
Chief Executive Officer of the Purchaser certifying as to the fulfillment of the
conditions specified in Sections 7.2(a), 7.2(b) and 7.2(c); and

 

 
(e)
no Legal Proceedings shall have been instituted or threatened or claim or demand
made against the Seller, the Company, or the Purchaser seeking to restrain or
prohibit or to obtain substantial damages with respect to the consummation of
the transactions contemplated hereby, and there shall not be in effect any Order
by a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby.

 
ARTICLE VIII
DOCUMENTS TO BE DELIVERED
 
8.1 Documents to be Delivered by the Seller. At the Closing, the Seller shall
deliver, or cause to be delivered, to the Purchaser the following:
 

28

--------------------------------------------------------------------------------





 

 
(a)
stock certificates representing the Shares, duly endorsed in blank or
accompanied by stock transfer powers and with all requisite stock transfer tax
stamps attached;

 

 
(b)
the certificates referred to in Section 7.1(d) and 7.1(e) hereof;

 

 
(c)
copies of all consents and waivers referred to in Section 7.1(g) hereof; and

 

 
(d)
such other documents as the Purchaser shall reasonably request.

 
8.2 Documents to be Delivered by the Purchaser. At the Closing, the Purchaser
shall deliver to the Seller the following:
 
(a) the Purchase Price;
 
(b) the certificates referred to in Section 7.2(d) hereof; and
 
(c) such other documents as the Seller shall reasonably request.
 
ARTICLE IX
INDEMNIFICATION
 
9.1 Indemnification.
 

 
(a)
Subject to Section 9.2 hereof, the Seller hereby agrees to indemnify and hold
the Purchaser and the Company, and their respective directors, officers,
employees, affiliates, agents, successors and assigns (collectively, the
"Purchaser Indemnified Parties") harmless from and against:

 
(i) any and all liabilities of the Company of every kind, nature and
description, absolute or contingent, existing as against the Company prior to
and including the Closing Date or thereafter coming into being or arising by
reason of any state of facts existing, or any transaction entered into, on or
prior to the Closing Date, except to the extent that the same have been fully
provided for in the Balance Sheet, or disclosed in the notes thereto or were
incurred in the ordinary course of business between the Balance Sheet Date and
the Closing Date, or are disclosed in the Litigation Summary contained in the
Datasite, or are described in the last sentence of Section 4.10, above;
 
(ii) subject to Section 10.3, any and all losses, liabilities, obligations,
damages, costs and expenses based upon, attributable to or resulting from the
failure of any representation or warranty of the Seller set forth in Section 4
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Seller pursuant to this Agreement, to be true and correct
in all respects as of the date made;
 
(iii) any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of the Seller under this Agreement;
 

29

--------------------------------------------------------------------------------





 
(iv) any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including reasonable
attorneys' and other professionals' fees and disbursements (collectively,
"Expenses") incident to any and all losses, liabilities, obligations, damages,
costs and expenses with respect to which indemnification is provided hereunder
(collectively, "Losses").
 

 
(b)
Subject to Section 9.2, Purchaser hereby agrees to indemnify and hold the Seller
and their respective affiliates, agents, successors and assigns (collectively,
the "Seller Indemnified Parties") harmless from and against:

 
(i) any and all Losses based upon, attributable to or resulting from the failure
of any representation or warranty of the Purchaser set forth in Section 5
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Purchaser pursuant to this Agreement, to be true and
correct as of the date made;
 
(ii) any and all Losses based upon, attributable to or resulting from the breach
of any covenant or other agreement on the part of the Purchaser under this
Agreement or arising from the ownership or operation of the Company from and
after the Closing Date; and
 
(iii) All matters covered by the indemnification policies of the Company and its
subsidiaries as set forth in their Articles of Incorporation.


(iv) any and all Expenses incident to the foregoing.


9.2 Limitations on Indemnification for Breaches of Representations and
Warranties.
An indemnifying party shall not have any liability under Section 9.1(a)(ii) or
Section 9.1(b)(i) hereof unless the aggregate amount of Losses and Expenses to
the indemnified parties finally determined to arise thereunder based upon,
attributable to or resulting from the failure of any representation or warranty
to be true and correct, other than the representations and warranties set forth
in Sections 4.3, 4.11, 4.24 and 4.29 hereof, exceeds $5,000 (the “Basket”) and,
in such event, the indemnifying party shall be required to pay the entire amount
of such Losses and Expenses in excess of $5,000 (the “Deductible”).

30

--------------------------------------------------------------------------------







9.3 Indemnification Procedures.
 

 
(a)
In the event that any Legal Proceedings shall be instituted or that any claim or
demand ("Claim") shall be asserted by any person in respect of which payment may
be sought under Section 9.1 hereof (regardless of the Basket or the Deductible
referred to above), the indemnified party shall reasonably and promptly cause
written notice of the assertion of any Claim of which it has knowledge which is
covered by this indemnity to be forwarded to the indemnifying party. The
indemnifying party shall have the right, at its sole option and expense, to be
represented by counsel of its choice, which must be reasonably satisfactory to
the indemnified party, and to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder.
If the indemnifying party elects to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, it shall within five (5) days (or sooner, if the nature of the Claim
so requires) notify the indemnified party of its intent to do so. If the
indemnifying party elects not to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder,
fails to notify the indemnified party of its election as herein provided or
contests its obligation to indemnify the indemnified party for such Losses under
this Agreement, the indemnified party may defend against, negotiate, settle or
otherwise deal with such Claim. If the indemnified party defends any Claim, then
the indemnifying party shall reimburse the indemnified party for the Expenses of
defending such Claim upon submission of periodic bills. If the indemnifying
party shall assume the defense of any Claim, the indemnified party may
participate, at his or its own expense, in the defense of such Claim; provided,
however, that such indemnified party shall be entitled to participate in any
such defense with separate counsel at the expense of the indemnifying party if,
(i) so requested by the indemnifying party to participate or (ii) in the
reasonable opinion of counsel to the indemnified party, a conflict or potential
conflict exists between the indemnified party and the indemnifying party that
would make such separate representation advisable; and provided, further, that
the indemnifying party shall not be required to pay for more than one such
counsel for all indemnified parties in connection with any Claim. The parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Claim.

 

 
(b)
After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.

 

 
(c)
The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party's
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.

 
9.4 Tax Treatment of Indemnity Payments. The Seller and the Purchaser agree to
treat any indemnity payment made pursuant to this Article 9 as an adjustment to
the Purchase Price for federal, state, local and foreign income tax purposes.
 
9.5 Totality of Economic Effect. The liability of either party for an indemnity
payment shall be calculated based upon the totality of the economic effect of
the matter giving rise to the indemnity claims. To illustrate, an indemnified
claim for tax liability shall be offset for any future tax credit or deduction
related thereto.

31

--------------------------------------------------------------------------------







ARTICLE X
MISCELLANEOUS
 
10.1 Payment of Sales, Use or Similar Taxes. All sales, use, transfer,
intangible, recordation, documentary stamp or similar Taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the transactions
contemplated by this Agreement shall be borne by the Seller. 
 
10.2 Survival of Representations and Warranties. The parties hereto hereby agree
that the representations and warranties contained in this Agreement or in any
certificate, document or instrument delivered in connection herewith, shall
survive the execution and delivery of this Agreement, and the Closing hereunder,
regardless of any investigation made by the parties hereto; provided, however,
that any claims or actions with respect thereto shall terminate unless asserted
by litigation within twenty four (24) months after the Closing Date.
 
10.3 Expenses. Except as otherwise provided in this Agreement, the Seller and
the Purchaser shall each bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby, it being understood that in no
event shall the Company bear any of such costs and expenses.
 
10.4 Specific Performance. The Seller acknowledges and agrees that the breach of
this Agreement would cause irreparable damage to the Purchaser and that the
Purchaser will not have an adequate remedy at law. Therefore, the obligations of
the Seller under this Agreement, including, without limitation, the Seller’s
obligation to sell the Shares to the Purchaser, shall be enforceable by a decree
of specific performance issued by any court of competent jurisdiction, and
appropriate injunctive relief may be applied for and granted in connection
therewith. Such remedies shall, however, be cumulative and not exclusive and
shall be in addition to any other remedies which any party may have under this
Agreement or otherwise.
 
10.5 Further Assurances. The Seller and the Purchaser each agrees to execute and
deliver such other documents or agreements and to take such other action as may
be reasonably necessary or desirable for the implementation of this Agreement
and the consummation of the transactions contemplated hereby.
 
10.6 Submission to Jurisdiction; Consent to Service of Process.
 

 
(a)
The parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of Kansas over any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action proceeding related thereto may be
heard and determined in such courts. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

32

--------------------------------------------------------------------------------





 

 
(b)
Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action or proceeding by the mailing of a copy
thereof in accordance with the provisions of Section 10.10.

 
10.7 Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought. No action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein. The waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
 
10.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Kansas.
 
10.9 Table of Contents and Headings. The table of contents and section headings
of this Agreement are for reference purposes only and are to be given no effect
in the construction or interpretation of this Agreement.
 
10.10 Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed given when delivered personally or mailed by
certified mail, return receipt requested, or overnight mail courier to the
parties (and shall also be transmitted by facsimile to the persons
receiving copies thereof) at the following addresses (or to such other address
as a party may have specified by notice given to the other party pursuant to
this provision):
 

 
(a)
Purchaser:



Titan Global Holdings, Inc


1700 Jay Ell Drive, Suite 200
Richardson, TX 75081
Attn: Bryan Chance, CEO & President
Phone: (972) 470-9100
Facsimile: (972) 767-3117

33

--------------------------------------------------------------------------------









Copy to:


Thomas A. Rose, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006
Phone: (212) 930-9700
Facsimile: (212) 930-9725



 
(b)
Seller:



Phillip Near
116 W. Myrtle
Independence, KS 67301
Phone: (620) 926-2200
Facsimile: (620) 332-5285
 
10.11 Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.
 
10.12 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Agreement shall create or be deemed to create any third
party beneficiary rights in any person or entity not a party to this Agreement
except as provided below. No assignment of this Agreement or of any rights or
obligations hereunder may be made by either the Seller or the Purchaser (by
operation of law or otherwise) without the prior written consent of the other
parties hereto and any attempted assignment without the required consents shall
be void; provided that the Purchaser shall be able to assign this Agreement to
Greystone Business Credit or an entity that controls or is under common control
with Purchaser.
 
[INTENTIONALLY BLANK]
 

34

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


TITAN GLOBAL HOLDINGS, INC.




By: /s/ Bryan Chance                          
Bryan Chance,
Chief Executive Officer & President


CRESCENT FUELS, INC.




By: /s/ Phillip Near                                 
Phillip Near
President


PHILLIP NEAR




By: /s/ Phillip Near                                 
Phillip Near


 
35

--------------------------------------------------------------------------------

 

 